Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 5-10, 16, 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 06, 2021.
Claim Objections
Claims 4, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 14, 15 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blacket et al. (US 5813114).
Regarding Claim 1, Blacket discloses a setting device 10 for fastening an element 17, 1217 to a workpiece, the setting device comprising: a guide device 11 that can be brought into mechanical contact with the element 17, 1217 and that has an axial hollow space 12, 1212 for 
Regarding Claim 2, Blacket discloses the detection device 30 has at least one of an electrical principle of operation, an optical acoustic principle of operation, and a magnetic acoustic principle of operation and an acoustic principle of operation and comprises at least one of a force sensor and a pressure sensor (Col. 4, Lines 33-41, Fig. 1).
Regarding Claim 12, Blacket discloses guide elements 60, 1260 adjacent in the peripheral direction are separated from one another by at least one interval (See Figures 3 and 20-22).
Regarding Claim 14
Regarding Claim 15, Blacket discloses a respective at least one insulation element 60, 61 is arranged in the interval (See figures 3 and 20-22). 
Regarding Claim 17, Blacket discloses the preloading device 61, 1261 comprises at least one elastic preloading element, in particular at least one elastic preloading element that is closed or of annular form in the peripheral direction and that surrounds the guide elements 60, 1260 at their radial outer side in the peripheral direction (Col. 4, Lines 11-14, Figs. 1-3 and Col. 6, Lines 24-30, Figs. 20-22).
Regarding Claim 18, Blacket discloses the preloading element 61, 1261 is connected to at least one of the insulation elements (the preloading elements themselves are in fact insulation elements), is in particular configured in one piece therewith (Col. 4, Lines 11-14, Figs. 1-3 and Col. 6, Lines 24-30, Figs. 20-22).
Regarding Claim 19, Blacket discloses at least one of the preloading element 61, 1261 and the insulation element comprises an elastomer molded to at least one of the guide elements 60, 1260 (Col. 4, Lines 11-14, Figs. 1-3 and Col. 6, Lines 24-30, Figs. 20-22).
Regarding Claim 20, Blacket discloses the preloading device 61 has a contact section that is arranged at, in particular fastened or molded to, the guide device 11 and that projects in at least one section of the guide device 11 beyond an outer contour of the guide elements 60 in the radial direction and/or that is arranged at, a component 21 of the setting device 10 at least partly receiving the guide device 11, with the contact section projecting radially inwardly (See figure 3); the preloading device 61 has a separate contact section that is arranged in the radial direction between the guide device 11 and a component 21 of the setting device 10 at least partly receiving the guide device 11 (See figure 3), with the contact section forming at least one 
Regarding Claim 21, Blacket discloses the contact section comprises or is completely produced from an electrically insulating and/or elastic material (Col. 4, Lines 11-14, Figs. 1-3). Note: as the preloading device 61 is completely comprised of an electrically insulating and/or elastic material, the contact section is inherently comprised of said material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/             Primary Examiner, Art Unit 3726